STORY, Circuit Justice.
The plea in abatement in this case is certainly good. It has been repeatedly decided in the courts of the United States, that to entitle a corporation to sue in the circuit courts of the United States, all the members/ of that corporation must be citizens of some state of the United States, other than that state, <vf which the defendant is a citizen. And the averments must so be made in the declaration, in order to entitle the court to take jurisdiction of the case. The cases of Hope Ins. Co. v. Boardman, 5 Cranch, [9 U. S.] 57; Bank of U. S. v. Deveaux, Id. 61; Breithaupt v. Bank of Georgia, 1 Pet. [26 U. S.] 238; Bingham v. Cabot, 3 Dall. [3 U. S.] 382; Turner v. Enrille, 4 Dall. [4 U. S.] 7; Turner v. Bank of North America, 4 Dall. [4 U. S.] 8; and Strawbridge v. Curtiss, 3 Cranch. [7 U. S.] 267,— are fully in point. Mr. Chancellor Kent, in his learned commentaries, in' the passage cited at the bar, (1 Kent, Comm., 3d Ed., Lect. 16, pp. 343--347.1 has stated the acknowledged result of the cases in his usual clear and satisfactory manner. It remains, therefore, for this court only’to pronounce its judgment, that as it is admitted by the demurrer, that one of the corporators is a citizen of Massachusetts, the same state, of which the defendant is averred to be a citizen, the plea is good in point of law, and the suit must abate for want of jurisdiction.
The district judge concurs in this opinion, and, therefore, there must be a judgment, that the suit be abated, but without costs.